 1

 2
                                                                JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTHONY WILLIAMS,                   Case No. CV 19-1775 DMG (SS)

12                  Petitioner,

13        v.                                      JUDGMENT

14   UNITED STATES OF AMERICA,

15                  Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed as moot.

22

23   DATED: December 26, 2019

24                                        DOLLY M. GEE
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
